DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Therefore, the “spirally wound radial blades”/”spiral profiled blades” must be shown or the feature canceled from claims 13 and 19-21.  This feature is believed, based on the specification and claims, as different than hollow radial profiled fixed blades 2. 
Therefore, the “virtual cylindrical crowns” must be shown or the feature canceled from claims 14-15.
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both CARPYZ TaG Bucket Turbine 3 type wheel and propeller that blows backwards 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “electrical sparking devices 18” and “electrically remote controlled devices 22” as described by a specification that meets the written description requirement.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Specification
It is unclear if on page 1 lines 17-25 the foreign publications are incorporated by reference as they are not explicitly stated to be.  If it is not, this would result in additional specification/written description issues as, for example, the CARPYZ THRA Powered Turboprop Engine 1 type wheel is according to patent publication WO2016110364.
Additionally, the incorporation of essential material in the specification by reference to a foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).  See MPEP 608.01(p).
“3” is described in the specification as both:
“at least one CARPYZ TaG Bucket Turbine 3 type wheel according to patent publication W02014067823” on page 3 lines 23-24.
“The centre of these crowns is often occupied by a propeller that blows backwards 3 and strengthens the flow provided by the THRA wheel 1” on page 5 lines 2-4.
It is unclear what “3” refers to and if additionally numbering is required to describe both aspects.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “electric sparking devices” and “electrically remoted controlled devices” in claims 13 and 16-18 respectively.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the entirety of the claims, the initialisms used are not defined. These include: THRA, SME, RME, TaC, SGE, RGE, TaG.  These intialisms are additionally not defined in the specification.  Therefore the claims do not comply with the written description requirement.
See additionally, the specification objection above pertaining to incorporation by reference as this is improperly done and therefore not in favor of the claims being in compliance with the written description requirement.
Claim 13 recites “electrical sparking devices”.  This is interpreted under 112(f) above and there is insufficient description for the recited function.
Claims 16-18 recite “electrically remote controlled devices”.  This is interpreted under 112(f) above and there is insufficient description for the recited function and described function of “makes it possible to join the rotation of the two shafts as required”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite claim language too numerous to mention in their entirety.  The following are several examples of indefinite claim language.  The claims should be carefully reviewed for additional instances of indefinite claim language.
Regarding the entirety of the claims, the method for constructing engines or motors is unclear as the claim describes the characteristics of the apparatus in a partially narrative form rather than a series of constructing/assembling steps.
Regarding the entirety of the claims, the initialisms used are not defined. These include: THRA, SME, RME, TaC, SGE, RGE, TaG.  These intialisms are additionally not defined in the specification.  It is unclear what these mean, and are therefore indefinite.
Claim 12 recites, “characterized by the fact that they use a wheel of the THRA 1 Powered Turboprop Engine type”.  The specification on page 1 lines 17-19 recite “The invention discloses a method for constructing engines or motors contained in a cylindrical casing (CA1) characterised by the fact that they use a CARPYZ THRA Powered Turboprop Engine 1 type wheel according to patent publication W02016110364. It is unclear what THRA 1 Powered 
In a similar fact pattern to directly above, Claim 12 recites, “and at least one wheel of the TaG 3 Bucket Turbine type or at least one scoop wheel of the TaC type”.  The specification on page 1 lines 20-22 recite, “and, either at least one CARPYZ TaG Bucket Turbine 3 type wheel according to patent publication W02014067823, or at least one CARPYZ TaC scoop type wheel according to application LU100749 of 28 March 2018”.  It is unclear what TaG 3 Bucket Turbine type and scoop wheel of the TaC type are defined as. The patent publications are not explicitly incorporated by reference. It is unclear what the metes and bounds of this limitation is. Does the component require all the details of the specification or just the engine of claim 1?  Claims should be complete in themselves.  See MPEP 2173.05(s).
With regard to the 35 U.S.C 103 rejection below, the unclear/unknown aspects of the terms discussed directly above cannot be considered.
Claim 12 recites, “preferably pierced by a hole with a small diameter 13” in line 17. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  Similarly, the term “possibly” in claim 16 line 12 is indefinite.  See MPEP § 2173.05(d).
Claim 12 recites “TaG bucket-type wheel” and “TaC scoop-type wheel” in lines 5-7. It is unclear how far the term “type” extends the scope of the expression.  See MPEP 2173.05(b) III, E.
Claims 12, 14-18, 24-25, and 27-30 recite “shaft” in various contexts.  There is a lack of antecedent basis and potential differentiation of the shafts X1, X2, and X3. 
Claims 24 and 25 recite” and in that, alternatively”.  It is unclear what the “and in that” means with regard to the claim.  It is also unclear where the start and end of the two alternatives are.  The term, “this point” also lacks antecedent basis. 
The term "firmly" in claim 12 line 24; “often” in claim 14 line 6; and “as soon as possible” in claim 16, line 8 are relative terms which render the claim indefinite.  The term above listed terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The phrase “in this case” in claim 24 line 2 is unclear what is being referred to.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation, “the engine casing is no longer constantly cylindrical” in line 2 of claims 22 and 23, is contradictory to claim 12 which recites a cylindrical engine casing.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (U.S Pre-Grant Publication 20060086078) hereinafter Paul in view of Vondrell et al. (U.S Pre-Grant Publication 20180230844) hereinafter Vondrell and Joshi et al. (U.S Pre-Grant Publication 20180230845) hereinafter Joshi.
Regarding claim 12, as far as definite and understood by the examiner, Paul discloses:
A method for constructing engines or motors {[0001]} contained in a cylindrical casing (CA) {Figure 2 (120)}, characterized by the fact that they use:
a wheel of the THRA 1 Powered Turboprop Engine type {Figure 2 (102)}
 and at least one wheel of:
the TaG 3 Bucket Turbine type or
at least one scoop wheel of the TaC type {Figure 2 (129) may be interpreted as either type}
that they use the forces provided to them by fuel that is introduced from the outside through orifices in the casing 16-19 through the peripheral chambers D and E or in the center of the THRA {Figure 2 (126) may be fuel combustor, [0036]}, and
by the fact that they first use a wheel of the THRA Powered Turboprop Engine type {Figure 2 (102)}, 
in that the ambient fluid between 12 first at the front at the center of the wheel A, whose direction of rotation right or left is predetermined by the designer, and continues its way in the inner channels B of the hollow blades of the propeller located in the center of the wheel 1 which blows backwards {Figure 2 (102) has inner channels in hollow blades (104) and blows air backwards; rotation is determined by designer} and
whose blades reach their largest diameter at a circular peripheral chamber C provided with at least one circular slot open towards the rear of the wheel {Figure 2 (118) is open towards rear of the wheel},
which is preferably pierced by a hole with a small diameter 13 in its center from side to side {see 112(b) rejection above, preferably is considered as not required by the claim},
the jets of fluid projected by the slots of the chamber of the wheel C being received by circular slots placed in line opposite in the bore of the entrance to the fixed cylindrical hollow chamber glued to the casing D {Figure 2 (116)},
and the channels, formed by the slots which are provided with profiled blades placed inside between the cylindrical walls and determine the direction of rotation of the fluid supplied 
Paul is silent regarding an electric motor, electric generator, and fixed blades and therefore silent regarding:
A wheel of the THRA 1 Powered Turboprop Engine type coupled to an SME+RME electric motor
The turbine wheel is coupled to an SGE+RGE power generator, either to a TaG bucket-type wheel or a TaC scoop-type wheel, alone or combined
this wheel being rotated at the rear in the center by the shaft X1 of the rotor of an electric SME+RME motor
in that a set of hollow radial profiled fixed blades 2 passes through the chamber fixed to the casing D, and will then become firmly attached to the stators of the SME electric motor and the SGE power generator which are placed at the center of the wheel,
the hollow interior of these profiled fixed blades allowing the passage of the layer of electric wires 15- 17 for the stators, the SME electric motor and the SGE power generator.
Vondrell pertains to aircraft propulsion systems.  Vondrell teaches:
The turbine wheel is coupled to an SGE+RGE power generator, either to a TaG bucket-type wheel or a TaC scoop-type wheel, alone or combined {Figure 2 LP turbine (118) is coupled to generator (56), [0047]}
this wheel being rotated at the rear in the center by the shaft X1 of the rotor of an electric SME+RME motor {Figure 2 the wheel (204) is rotated by motor (206) [0056]; implicitly by the rotor of the motor, see MPEP 2144.01}
in that a set of hollow radial profiled fixed blades 2 passes through the chamber fixed to the casing D {Figure 3 (216) is fixed to the casing}, and will then become firmly attached to the stators of the SME electric motor and the SGE power generator which are placed at the center 
the hollow interior of these profiled fixed blades allowing the passage of the layer of electric wires 15- 17 for the stators, the SME electric motor and the SGE power generator {Figures 2 and 3 (60) is through the stator (216), [0057]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion system of Paul by incorporating a generator connected to the turbine and a motor connected to the fan with a fixed blade as taught by Vondrell and also the inclusion of a fixed blade/guide vane as taught by Vondrell.  One of ordinary skill in the art would be motivated to do so as there are benefits to being able to utilize different operation modes {Joshi [0008]} and propulsion capability during transient operations {Joshi [0031]} and the benefits of a fixed blade/guide vane are well established to orient/guide the flow as well as pass through stationary components through an aerodynamic shape {Vondrell [0046], [0055], and [0057]}.
Regarding claim 22, as far as definite and understood by the examiner, the combination of Paul, Vondrell, and Joshi further teaches characterized in that the engine casing is no longer constantly cylindrically straight, but has a diameter that flares CA2 or narrows towards the rear, modifying the effective energy exchange surface of the buckets of the TaG bucket wheel or the scoops of the TaC scoop wheel with the fuel {Paul Figure 2 has casing around turbine (129) that flares towards the rear which has the turbine blade areas increase as well}.
Examiner Note
Although claims 13-21 and 23-30 are not rejected based on prior art, any indication of allowable subject matter is reserved until the rejections under 112 are overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roberge et al. (U.S Pre-Grant Publication 20130000273) teaches hollow struts that deliver combustion gas flow to a turbine radially outward from fan stages in Figure 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745